DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-11, 15 and 17-26 are pending in this office action.
Claims 8-9, 12-14, 16 and 27 are cancelled.
Information Disclosure Statement
The information disclosure statement filed 12/08/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because entry 11 is missing the year for the date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-23 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claimed subject matter as in claims 21-22 are rejected under 35 USC 101 for being "software per se".
The claimed invention is directed to a program product (in claim 21) that can be interpreted as referring to lines of programming within a computer system, rather than referring to the module as a physical object.   The claimed invention is also directed to software modules (claim 22) that are not a hardware system but are a software system.  
The system and component of claim 21-22 are not a hardware system but are a software system. Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".  See MPEP 2106(1) and 2106(3)

The claimed subject matter as in claim 23 is rejected under 35 USC 101 for being "signal per se".
Since applicant's disclosure did not provide clear explanation for computer readable medium, examiner interpret this medium may also be "communication media" and/or “transmission media”.  
Therefore, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
As such, the claim is not limited to statutory subject matter and is therefore non-statutory.	
The Examiner suggests adding the limitation “non-transitory” to claims 23 to limit the claim scope to encompass only statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 15 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (US2005/026241A1) hereinafter “Mukai” in view of CHEN et al (CN100443196C) hereinafter “CHEN”.

As per claim 1, Mukai discloses a computer implemented method for test of a control system for a system, the method comprising:
[0006] “The disclosed method for simulating a modular test system provides a simulation framework that can be configured by an end-user. The framework is used to construct a simulation environment to load vendor emulation modules and DUT models, and to execute test programs through the simulation framework API”.

 emulating a high-level response of an overall layout of the system for testing a high level control software for overall control of the logistics system:
[0023] “FIG. 1 b illustrates an overview of the simulation system of an embodiment of the present invention. The simulation system includes a controller model 121, one or more vendor emulation modules 122 (note that the term vendor emulation module is also referred to as vendor module or emulation module), one or more device under tests (DUT) models 124, and a loadboard model 126”;

emulating a low level response of physical elements of the system for testing one or more low level control software parts for control of physical elements of the logistics system:
[0033]” The simulation framework enforces a set of predefined interfaces and design constraints on the emulation module and DUT model developers. This guarantees that models that meet the requirements of the simulation framework are compatible with other components in the simulation. The simulation framework is divided into three parts, a first part for the API common to both emulation modules and DUT models, a second part specific to the module models, and a third part specific to the DUT models. In one implementation, vendor emulation modules are considered to be event-based models, while DUT models are considered to be time-based models. In other embodiments, both emulation modules and the DUT models may be either event-based or time-based models.

 interfacing the high level emulation and the low level emulation by two-way exchanging a plurality of parameters indicative of items to be handled in the system between the high level emulation and the low level emulation:
[0025] “The loadboard model 126 is configurable by the user. The user maps the tester channels 128 to the corresponding DUT channels 130, and specifies a transport delay associated with each connection. All the connections are bidirectional, hence, no special consideration is required to designate connectors as output drivers or input strobes.
[0029] “The framework also provides a detailed model of the physical connections between the tester modules and the DUT. All connections are modeled as voltages on a wire, thus reproducing the underlying physics. Since there are no assumptions regarding data formats in the module/DUT interactions, the framework works with any combination of emulation modules and DUT models, so long as they use the application programming interface (API) established by the framework. The framework provides an automatic reconciliation of voltages when two supplies drive on the same wire simultaneously.

 testing one or more low level control software parts by simultaneously emulating said high level response, emulating said low level emulating response, and interfacing said high level emulation and low level emulation:
[0026] “First, it allows each vendor module to be programmed in substantially the same way as during normal tester operations through the system bus. By simulating bus calls, a test program can write into emulated module registers, thereby setting up tests. The other service is the simulation of test execution. The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components.”

But not explicitly:

the system is a logistics system.

 Chen discloses:
the system is a logistics system.

The present invention aims to provide a kind of luggage method for tracking and positioning and tracing positioning apparatus thereof based on the emulation of BIT stream that is applied in automatic baggage sorting system, by Photoelectric Detection equipment luggage stream is carried out emulation, be that virtual luggage stream is compared with practical luggage again with emulation stream,

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of CHEN into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the plurality of parameters indicative of items to be handled comprises as least one parameter indicative of one of: a unique identity for each item, and a time stamp associated with location of each item in the overall layout:
Chen discloses:
wherein the plurality of parameters indicative of items to be handled comprises as least one parameter indicative of one of: a unique identity for each item, and a time stamp associated with location of each item in the overall layout
Page 3” application luggage identification number BID: when the photoelectric sensor before the rays safety detection apparatus detects luggage, rays safety detection apparatus sends a pulse signal to control processor P LC, the expression rays safety detection apparatus needs a luggage identification number BID, and the control processor P LC of baggage handling system produces unique luggage identification number BID”; 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of CHEN into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 3, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the plurality of parameters indicative of items to be handled comprises at least one parameter indicative of one of: destination of the item, content of the item, and status information;
Chen discloses:
wherein the plurality of parameters indicative of items to be handled comprises at least one parameter indicative of one of: destination of the item, content of the item, and status information;
	Page 3 “First photoelectric sensor place behind split point, from the record storehouse of correspondence, obtain the security attribute that produces by rays safety detection apparatus, and be pressed into information storehouse among the control processor P LC, at second photoelectric sensor place thereafter, judge the luggage trend by security attribute, and the control shunting device finishes switching and shunting is handled”.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 4, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the interface is configured to allow real-time two-way exchange of each item to be handled:
[0025] “The loadboard model 126 is configurable by the user. The user maps the tester channels 128 to the corresponding DUT channels 130, and specifies a transport delay associated with each connection. All the connections are bidirectional; hence, no special consideration is required to designate connectors as output drivers or input strobes”.
But not explicitly:
at least three parameters unique for each item
  Chen discloses:
 at least three parameters unique for each:
page 5 “Fig. 8 is a luggage identification number BID interface flow chart, it is the part of baggage handling system PLC interface software and rays safety detection apparatus interface software, rays safety detection apparatus EDS is to transmitting-receiving luggage identification number BID interface routine application luggage identification number BID, the photoelectric sensor of rays safety detection apparatus has judged whether that luggage enters, if do not have, then wait for EDS application next time luggage identification number BID, if have, then PLC sends the luggage identification number BID of this luggage to EDS, luggage is through rays safety detection apparatus EDS, if rays safety detection apparatus EDS returns safety check information, BID sets up corresponding relation with safety check information and luggage by the luggage identification number, and luggage is divided toward escape way.If rays safety detection apparatus EDS does not return safety check information, then can't be on practical luggage with safety check information correspondence, luggage will be divided toward dangerous luggage passage.”
Examiner interpretation:
 Each baggage include : a unique BID, safety check attribute and destination after filtration of dangerous and non-dangerous baggage

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items, remove and check dangerous baggage before reaching destination.

As per claim 5, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the low level emulation program code is configured to emulate electric inputs and outputs of the physical elements of the logistics system:
 [0035] “The SimChannel class 306 provides I/O capabilities to the emulation modules and the DUT models through the module class 302 and the DUT class 304 respectively during pattern execution. To use this class, an empty channel object is constructed for each module channel or DUT pin. Based upon the settings in the simulation configuration file (described below), these channels are connected with the corresponding channel on the loadboard by the simulation framework. The simulation framework obtains a reference to the SimChannel object through the getchannel( ) method, which is used to make the loadboard connection.

As per claim 6, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the low level emulation program code is configured to emulate response of a plurality of physical elements associated with a plurality of low level control software parts:
[0027]”A main part of the test system simulation is the simulation framework, which is also referred to as the framework. The framework provides two fundamental services. First, it allows each vendor module to be programmed in substantially the same way as during normal tester operations through the system bus. By simulating bus calls, a test program can write into emulated module registers, thereby setting up tests. The other service is the simulation of test execution. The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components.  

As per claim 7, the rejection of claim 6 is incorporated and furthermore Makai discloses:
wherein the interfacing further comprises emulating response of an interconnection between at least two low level control software parts:
[0027]”The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components.  

  
As per claim 10, the rejection of claim 1 is incorporated and furthermore Makai discloses:
comprising simultaneously testing a plurality of low level control software parts:
[0030] “All connections are modeled as voltages on a wire, thus reproducing the underlying physics. Since there are no assumptions regarding data formats in the module/DUT interactions, the framework works with any combination of emulation modules and DUT models, so long as they use the application programming interface (API) established by the framework. The framework provides an automatic reconciliation of voltages when two supplies drive on the same wire simultaneously.  

As per claim 11, the rejection of claim 1 is incorporated and furthermore Makai discloses:
wherein the high level emulation and the low level emulation are executed on separate processors:
[0020]“Depending on the operational setting, the system controller 102 can be deployed on a CPU that is separate from the operation of site controllers 104. Alternatively, a common CPU may be shared by the system controller 102 and the site controllers 104. Similarly, each site controller 104 can be deployed on its own dedicated CPU (central processing unit), or as a separate process or thread within the same CPU”;  

As per claim 15, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
receiving a set of input data 
Chen discloses:
receiving a set of input data 
Page 4 “Under the baggage system condition of routine, adopt rational technical scheme and easy algorithm, more effective preventing disturbed, realize luggage track and localization accurately, adopted letter sorting more efficiently, improved shunting speed, thereby improved overall treatment efficiency, realized the high accuracy that luggage is followed the tracks of; Adapt to the domestic airport more complicated and nonstandard current conditions of checking luggage, simultaneously, implementation does not increase special equipment based on general and existing appointed condition, does not just cause the raising of cost yet”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 17, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
visualizing to a user at least a part of the logistics system and at least one item being transported therein to a user along with said step of testing;
Chen discloses:
visualizing to a user at least a part of the logistics system and at least one item being transported therein to a user along with said step of testing;
Page 5”First photoelectric sensor place behind split point, from the record storehouse of correspondence, obtain the security attribute that produces by rays safety detection apparatus, and be pressed into information storehouse among the control processor P LC, at second photoelectric sensor place thereafter, judge the luggage trend by security attribute, and the control shunting device finishes switching and shunting is handled. Described shunting device is at a high speed vertical shunting device, is used for a paths is divided into two paths up and down, and luggage is shunted”.

  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 18, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the one or more low level control software parts are Programmable Logic Control software parts or software parts for Field Programmable Gate Arrays;
Chen discloses:
  wherein the one or more low level control software parts are Programmable Logic Control software parts or software parts for Field Programmable Gate Arrays;

Page 3 “A, application luggage identification number BID: when the photoelectric sensor before the rays safety detection apparatus detects luggage, rays safety detection apparatus sends a pulse signal to control processor P LC, the expression rays safety detection apparatus needs a luggage identification number BID, and the control processor P LC of baggage handling system produces unique luggage identification number BID;

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 19, the rejection of claim 1 is incorporated and furthermore Makai does not explicitly disclose:
wherein the testing is performed in real-time or faster than real-time;
Chen discloses:
wherein the testing is performed in real-time or faster than real-time:
 Page 3” Described shunting device is at a high speed vertical shunting device, is used for a paths is divided into two paths up and down, and luggage is shunted.
A kind of luggage tracing positioning apparatus that is applied in safe examination system, comprise: the man-machine interface layer that is used for man-machine communication and operation configuration interface, be used to control and control processor P LC layer that interface communication is handled”;
	
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

 
As per claim 20, the rejection of claim 1 is incorporated and furthermore Makai discloses:
computer system comprising at least one processor and a memory and being programmed for carrying out the method according to claim 1:
[0020]“Depending on the operational setting, the system controller 102 can be deployed on a CPU that is separate from the operation of site controllers 104. Alternatively, a common CPU may be shared by the system controller 102 and the site controllers 104. Similarly, each site controller 104 can be deployed on its own dedicated CPU (central processing unit), or as a separate process or thread within the same CPU”;  

As per claim 21, the rejection of claim 1 is incorporated and furthermore Makai discloses:
A computer program product having instructions which when executed cause a computing system to perform the emulating of a high level response, the emulating of a low level response, and the interfacing according to the method of claim 1.  
[0023] FIG. 1b illustrates an overview of the simulation system of an embodiment of the present invention. The simulation system includes a controller model 121, one or more vendor emulation modules 122 (note that the term vendor emulation module is also referred to as vendor module or emulation module), one or more device under tests (DUT) models 124, and a loadboard model 126. To assemble the simulation environment, the user creates a system configuration file and an offline configuration file (both are described in detail below) that describe how the emulation modules, loadboard model, and DUT models are connected through the simulation framework. The simulation execution is performed on the pattern loaded into the module models by the test program”;

As per claim 22, the rejection of claim 21 is incorporated and furthermore Makai discloses:
The computer program product according to claim 21, being one of: a software product for a general computer, a server software product, and a plurality of separate software products configured for execution on separate processors:
[0020] “Depending on the operational setting, the system controller 102 can be deployed on a CPU that is separate from the operation of site controllers 104. Alternatively, a common CPU may be shared by the system controller 102 and the site controllers 104. Similarly, each site controller 104 can be deployed on its own dedicated CPU (central processing unit), or as a separate process or thread within the same CPU.
  
As per claim 23, the rejection of claim 21 is incorporated and furthermore Makai discloses:
A computer readable medium having stored there on a computer program product according to claim 21:
[0144] 1. load module DLLs and instantiate module emulation objects in memory based on the simulation configuration file; 

As per claim 24, the rejection of claim 11 is incorporated and furthermore Makai does not explicitly disclose:
Use of the method according to claim 1 for test of a control system for a logistics system being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system;
Chen discloses:
a control system for a logistics system being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system
Page 5 “Fig. 5 is the internal signal sequential schematic diagram of luggage alignment algorithm, it is the part of PLC control software, in the luggage flow process, choose the photoelectric sensor of some key positions, comprising: a photoelectric sensor before the screening machine, follow the tracks of all photoelectric sensors of section, 4 photoelectric sensors of vertical sorter, virtual luggage and true luggage at these photoelectric sensor places to emulation are compared, and the transmission of recorded information is then finished in corresponding success, otherwise luggage is followed the tracks of failure herein  

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

As per claim 25, the rejection of claim 1 is incorporated and furthermore Makai explicitly disclose:
a control system for controlling the physical elements, wherein the control system comprises a computer system programmed to control the physical elements according to a high level control software and one or more low level control software parts:
[0030] The framework also provides a detailed model of the physical connections between the tester modules and the DUT. All connections are modeled as voltages on a wire, thus reproducing the underlying physics. Since there are no assumptions regarding data formats in the module/DUT interactions, the framework works with any combination of emulation modules and DUT models, so long as they use the application programming interface (API) established by the framework. The framework provides an automatic reconciliation of voltages when two supplies drive on the same wire simultaneously

 wherein said high level control software and one or more low level control software parts have been tested according to the method according to claim 1:
[0027] A main part of the test system simulation is the simulation framework, which is also referred to as the framework. The framework provides two fundamental services. First, it allows each vendor module to be programmed in substantially the same way as during normal tester operations through the system bus. By simulating bus calls, a test program can write into emulated module registers, thereby setting up tests. The other service is the simulation of test execution. The framework provides a model for the physical connections between the emulated modules and the DUT model. The framework also supplies an engine for maintaining the execution sequence of the various simulation components”

But not explicitly:

a plurality of physical elements comprising: at least one conveyor section arranged to transport a stream of items:
 - at least one induction  arranged for transporting items to the at least one conveyor - at least a discharge  arranged for discharging items from the at least one conveyor and – 
Chen discloses:
at least one conveyor section arranged to transport a stream of items:
Page 3 “Described equipment and electrical equipment layer are the bottom, comprise conveyor apparatus, rays safety detection apparatus, photoelectric sensor, and the main control command that receives control processor P LC layer is carried out action and sent detection signal and data to control processor P LC layer”;

- at least one induction arranged for transporting items to the at least one conveyor - at least a discharge arranged for discharging items from the at least one conveyor:
Page 3” Described equipment and electrical equipment layer are provided with shunting device, obtain the security attribute of luggage and judge the photoelectric sensor that luggage moves towards by security attribute from the record storehouses;”
Page 5” Described photoelectric sensor is arranged on the upstream end on each section conveyer belt and goes out end, is used to compare the emulation of true luggage and virtual luggage stream.”

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Mukai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items differentiates between different kinds of item and destination.

As per claim 26, the rejection of claim 25 is incorporated and furthermore Makai does not explicitly disclose:
The logistics system according to claim 25 being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system:
Chen discloses:
The logistics system according to claim 25 being one of: an airport baggage handling system, a mail or parcel sorting system, an item or material storage facility, and a material conveying system
Page 5 “Fig. 5 is the internal signal sequential schematic diagram of luggage alignment algorithm, it is the part of PLC control software, in the luggage flow process, choose the photoelectric sensor of some key positions, comprising: a photoelectric sensor before the screening machine, follow the tracks of all photoelectric sensors of section, 4 photoelectric sensors of vertical sorter, virtual luggage and true luggage at these photoelectric sensor places to emulation are compared, and the transmission of recorded information is then finished in corresponding success, otherwise luggage is followed the tracks of failure herein  
See also page 4(airport luggage sorting and handling). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Chen into teachings of Makai to test an automatic luggage processing system and to provide a kind of luggage method for tracking, positioning and tracing positioning apparatus thereof based on the emulation stream that is applied in the automatic baggage sorting system. Furthermore, assigning a unique identifier differentiated between a set of item source and destination while tracing such items.

Pertinent arts:
US20050144335A1:
 The emulation computer is programmed to emulate one or more peripheral devices by receiving and responding to messages using a peripheral interface communications protocol for communications with the host and using a network communications protocol for communications with the emulation computer.
US20100145761A1:

rectifying data administrated in a logistics infrastructure through a system and a method for alternative simulation of a logistics infrastructure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//BRAHIM BOURZIK/ Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191